Title: To James Madison from DeWitt Clinton, 1 May 1805
From: Clinton, DeWitt
To: Madison, James


privateDr Sir
Newyork 1 May 1805
I thank you for your friendly communication of the 10th. April. The views it affords of the important subjects of which it treats are highly satisfactory and will be useful to me. I had not time to review the correspondence between Messrs. Fairlie & Barclay when it was transmitted to you—but upon the receipt of your letter I immediately recurred to it and to a recent letter of Mr Barclay’s to me, wherein he speaks of the impropriety of enlisting British Seamen in our Navy. His request on that occasion was that certain articled boys who had deserted from British Merchantmen and had enlisted on board the John Adams should be given up. Upon this ground only I advised Capt. Chauncey to deliver them up. I am aware that he is apt to urge extravagan<t> pretensions and I shall carefully guard against any improvident admissions. The truth is, he is a weak man and is I believe very rancorous against our Govt. He was attainted by An Act of our Legislature. With every sentiment of respect & attachment I am Your Most Obedt Servt.
DeWitt Clinton
